UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 September 29, 2011 Date of Report (date of earliest event reported) MICRON TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 1-10658 75-1618004 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8000 South Federal Way Boise, Idaho83716-9632 (Address of principal executive offices) (208) 368-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 2.02. Results of Operations and Financial Condition. On September 29, 2011, the Company announced its financial results for the fourth quarter and fiscal year ended September 1, 2011.The full text of the press release issued in connection with the announcement is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release issued on September 29, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRON TECHNOLOGY, INC. Date: September 29, 2011 By: /s/ Ronald C. Foster Name: Ronald C. Foster Title: Chief Financial Officer and Vice President of Finance INDEX TO EXHIBITS FILED WITH THE CURRENT REPORT ON FORM 8-K DATED SEPTEMBER 29, 2011 Exhibit Description Press Release issued on September 29, 2011
